DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14, 17-25, 28, 31-32 and 34-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a method for wireless communications by a UE, comprising: signaling information to a BS that the UE is seeking recovery of a beamformed link between the BS and the UE; and participating in recovery of the beamformed link in accordance with the information, wherein recovery of the beamformed link comprises performing a beam sweep sequence to re-establish the beamformed link between the BS and the UE, wherein performing the beam sweep sequence comprises: transmitting signaling to the BS for a single special beam recovery sequence or multiple sequences; and using the special beam recovery sequence or the multiple sequences to perform the beam sweep sequence to re-establish the beamformed link between the BS and the UE; wherein the beamformed link is on a first frequency carrier; and the information indicates that the BS is to switch to one or more directional beams in one or more second frequency carriers that are at lower frequencies than the first frequency carrier.
Applicant’s independent claim 1 recited, inter alia, “wherein performing the beam sweep sequence comprises: transmitting signaling to the BS for a single special beam 
Independent claims 14, 25 and 28 are interpreted and allowed for the same reason as set forth above.
Applicant’s independent claim 8 recited, inter alia, “wherein the beamformed link is on a first frequency carrier; and the information indicates that the BS is to switch to one or more directional beams in one or more second frequency carriers that are at lower frequencies than the first frequency carrier”. Applicant’s independent claim 8 comprises a particular combination of elements, which is neither taught nor suggested by the prior art.
Independent claim 21 is interpreted and allowed for the same reason as set forth above.
Accordingly, applicant’s claims 1, 4-14, 17-25, 28, 31-32 and 34-35 are allowed for these reasons and for the reasons recited by applicant in the Applicant’s Arguments/Remarks filed on 03/09/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UN C CHO/Supervisory Patent Examiner, Art Unit 2413